Citation Nr: 1737945	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  07-29 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea (OSA), to include as secondary to service-connected diabetes and posttraumatic stress disorder (PTSD) and the medications used to treat those conditions. 

2.  Entitlement to service connection for a skin disorder, to include as secondary to service-connected diabetes and PTSD and the medications used to treat those conditions. 

3.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected diabetes and PTSD and the medications used to treat those conditions. 
 
4.  Entitlement to service connection for a vestibular disorder, manifested by dizziness, to include as secondary to service-connected diabetes and PTSD and the medications used to treat those conditions. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1968 in the United States Army, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2013, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

In May 2015, the Board remanded the above-captioned claims for further development.

In May 2015, the Board also remanded claims for service connection for peripheral neuropathy of the right arm, bilateral hearing loss, tinnitus, and hypertension for further development.  However, as the RO subsequently granted service connection for these disorders in February 2017 and June 2017 rating decisions, they will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The issues of entitlement to service connection for a skin disorder and gastrointestinal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have obstructive sleep apnea or any organic or psychiatric sleep disorder; compensation for sleep difficulties has already been awarded as a manifestation of the Veteran's service-connected PTSD.

2.  The Veteran's vestibular disorder is not attributable to service, was not caused or aggravated by his service-connected diabetes mellitus or PTSD, and an organic disease of the nervous system manifested by vertigo and dizziness was not manifest within one year of separation from service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a sleep disorder have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for entitlement to service connection for a vestibular disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In addition, service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

In reaching the decisions below, the Board considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

      Sleep Disorder

On the Report of Medical History on entry into service in December 1965, the Veteran reported having trouble going to sleep.  On the accompanying clinical examination, however, the Veteran's respiratory and pulmonary systems were normal the examiner did not note any abnormality pertinent to a sleep disorder.  The record does not contain any other indication of a preexisting sleep condition.  A history of the preservice existence of conditions recorded at the time of examination does not constitute a notation of such condition, but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).  Given all of this, the Board thus finds there is no clear and unmistakable evidence that a sleep disorder existed prior to the Veteran's active duty beginning in 1966.  As such, he is presumed to have been sound on entry into service.  Legal analysis of the claims as preexisting conditions is not applicable, and the Board will turn to a discussion of direct service connection.   

The remaining service treatment records (STRs) lack any documentation pertaining to sleep problems or a sleep disorder.  On his May 1968 separation examination, no abnormalities of the respiratory or pulmonary systems were found, and there was no documentation of a sleep disorder.

On VA examination in July 2015, the examiner found no signs or symptoms attributable to sleep apnea.  The Veteran had not been prescribed and did not require medication, a breathing assistance device, or a continuous positive airway pressure (CPAP) machine.  The Veteran raised no complaints pertaining to a sleep disorder, and reported only sinus problems.

On VA psychiatric examination in March 2016, the examiner reviewed the claims file and examined the Veteran.  She opined that it was less likely than not that the Veteran has any current organic or psychiatric sleep disorder.  The Veteran reported some sleep disturbances, but the examiner found they were a symptom of his PTSD and the result of having to get up and use the bathroom at night.  There was no indication of an independent sleep disorder.  

The remainder of the medical record, including numerous VA treatment records, is similarly lacking in documentation of sleep apnea or a current sleep disability.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim for service connection for a sleep disorder. There is no probative evidence contrary to the VA examiners' opinions, and the Board finds the reports fully adequate for the purposes of adjudication.  Where the evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection is not warranted on a direct, secondary, or presumptive basis.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of a current disability, the other elements of service connection need not be addressed and the claim must be denied.

The Board has considered that the March 2016 VA examiner attributed the Veteran's sleep problems to his PTSD.  Regulations provide that the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14.  To determine what constitutes the same disability or manifestation for purposes of pyramiding, the Board looks to the symptomatology of the conditions; if the symptomatology of one condition is duplicative of or overlapping with the other condition, awarding separate ratings would constitute pyramiding.  Here, sleep impairment is specifically contemplated by the General Rating Formula for Mental Disorders, under which his PTSD is rated.  38 C.F.R. § 4.130.  As such, secondary service connection for sleep impairment as a disability in its own right cannot be awarded.  

The Board has considered the Veteran's own assertions that he has a sleep disorder related to his service-connected disabilities.  The Veteran is competent to report his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007). However, the VA examiners were medical professionals who reviewed the claims file and considered the reported history, including the Veteran's own lay assertions. The examiners, in providing the requested medical opinion, used their expertise in reviewing the facts of this case and determined that no current disorder manifested by sleep impairment was present.  The Board thus finds the opinions of the VA examiners to be more probative.  The medical evidence outweighs the lay evidence. Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).  The most probative and credible evidence establishes that the appellant does not have a current sleep disability. 

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

	Vestibular Disorder

The Veteran has current vertigo and dizziness, documented on VA examination in November 2015.  He reports his vestibular disorder is related to his service-connected diabetes mellitus or PTSD, or the medications used to treat those conditions.

On the Report of Medical History on entry into service in December 1965, the Veteran reported ear, nose, or throat trouble.  The examiner clarified at the bottom of the report that this referred to the fact that the Veteran had occasional hoarseness.  On the accompanying clinical examination the examiner did not note any abnormality pertaining to a vestibular disorder.  The record does not contain any other indication of a preexisting vestibular condition.  Again, a history of the preservice existence of conditions recorded at the time of examination does not constitute a notation of such condition, but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).  Given all of this, the Board thus finds there is no clear and unmistakable evidence that a vestibular disorder existed prior to the Veteran's active duty beginning in 1966.  As such, he is presumed to have been sound on entry into service.  Legal analysis of the claims as preexisting conditions is not applicable, and the Board will turn to a discussion of direct service connection.   

The remaining service treatment records (STRs) lack any documentation pertaining to dizziness, vertigo, or a vestibular disorder.  On his May 1968 separation examination, no pertinent abnormalities were found, and there was no documentation of a vestibular disorder.

On VA examination in November 2015, upon review of the claims file and examination of the Veteran, the examiner opined, "the timing of onset of positional vertigo is not concordant with the initiation or titration of the PTSD medications and not related to his diabetes or diabetic medication. Vestibular vertigo is not associated with or worsening by PTSD."  Vertigo induced by medication is not of the positional type, as in the Veteran's case.  Rather, the examiner attributed the Veteran's vestibular disorder to his ENT (ear, nose, and throat) condition.  She summarized that the Veteran's vestibular disorder is neither caused nor aggravated by his diabetes or PTSD, including the medications used to treat those conditions.

In an April 2017 addendum opinion, the 2015 examiner clarified that the ENT condition referred to in her prior opinion was the Veteran's severe turbinate dysfunction with nasal mucosal disease, a non-service connected condition.  She thus opined that the Veteran's vestibular disorder was unrelated to service. She reiterated her opinions on secondary service connection based on the type of vertigo the Veteran has, positional vertigo.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The probative evidence does not show that a vestibular disorder is related to the Veteran's active military service, or that a chronic disability was incurred in service.  While the Veteran received treatment for a variety of conditions in service, he did not seek treatment related to dizziness or vertigo.  A vestibular disorder was not found within one year of separation from service; rather, the evidence reflects that the Veteran's condition was not shown until many years after service discharge.  The fact that he sought treatment for other conditions after service, but not vestibular problems, weighs against the credibility of any statements that his disorder has persisted since discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); Caluza v. Brown, 7 Vet. App. 498 (1995).

The medical opinion evidence is also persuasive.  The VA examiner addressed the contentions of direct service connection, but opined that the Veteran's vestibular disorder was not related to military service or caused or aggravated by his diabetes or PTSD.  Rather, the vestibular disorder was attributable to a non-service connected ENT disorder.  The examiner based her conclusions on an examination of pertinent records in the claims file, including the post-service treatment records and diagnostic reports.  She reviewed and accepted the reported history and symptoms in rendering the opinions, and provided a rationale for the conclusions reached.

The Board has considered the matter of service connection based on herbicide agent exposure, given the Veteran's service in Vietnam during the Vietnam Era.  Vertigo is not a disorder presumed to be associated with herbicide agent exposure, but the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  38 C.F.R. § 3.309(e); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The VA examiner did not provide an opinion regarding a direct relationship between herbicide agent exposure in service and his vestibular disorder.  However, any error in this regard is harmless.  The examiner reviewed the entire claims file, including records documenting and discussing his Vietnam service, but identified another etiology for the disorder.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Moreover, the record does not indicate, and the Veteran does not assert, any etiological relationship between his vestibular disorder and his herbicide agent exposure.  Thus, neither direct nor presumptive service connection is warranted for the disorders as due to herbicide agent exposure. 

The only evidence to the contrary of the VA examination reports is the lay evidence.  The Board finds that the Veteran's lay assertions are both admissible and believable.  Consequently, the Board will weigh the lay statements against the medical evidence.

The VA examiner was a medical professional who reviewed the claims file and considered the reported history, including the lay assertions.  The examiner, in providing the requested medical opinions, used her expertise in reviewing the facts of this case and determined that the Veteran's vestibular disorder was not related to service or his service-connected diabetes mellitus or PTSD.  As the examiner explained the reasons for her conclusions based on an accurate characterization of the evidence, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.

Finally, presumptive service connection for an organic disease of the nervous system manifested by vertigo and dizziness as a "chronic disease" is not warranted as there is no documentation of a vestibular disorder from within one year of the Veteran's 1968 discharge.  As for a continuity of symptomatology between the disorder and service, a vestibular disorder was not noted during service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable to the claim.


ORDER


Service connection for a sleep disorder is denied. 

Service connection for a vestibular disorder is denied. 


REMAND

As for the claim for a skin disorder, while opinions have been obtained on the matter of secondary service connection, an opinion addressing direct service connection remains lacking.  In August 1966, the Veteran was diagnosed as having an unspecified "skin condition" and was prescribed Fostex soap.  On separation from service, he reported having boils.  A VA examiner has not yet addressed these pertinent STRs.  Moreover, with regard to the opinions on secondary service connection, in May 2015 the Board specifically remanded the claim so the examiner could address the relationship between the Veteran's 14 medications used to treat his diabetes and PTSD, and his skin disorder.  The Board found that the prior VA examination report of September 2010 was incomplete because the examiner had not addressed the effect of the Veteran's medications.

In July 2015, a VA examiner opined only that "there is not [sic] clear correlation to diabetes or PTSD for this type of skin disorder."  In an addendum opinion, the examiner provided several internet links to apparent medical research on the issue, stating that they "may provide helpful background information toward understanding the skin disorder opinion."  As the examiner failed to respond to the Board's inquiries regarding the Veteran's medications, a further opinion must be obtained.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

As for the gastrointestinal disorder, the Board also ordered a VA examination to address the impact of the Veteran's many medications on his gastrointestinal complaints.  The same examiner who provided the skin disorder opinion provided an opinion on the gastrointestinal disorder.  In July 2015, she stated, "this disorder has no clear or proven documented direct correlation to PTSD."  She stated that the epidemiology for the disorder was under research.  In an addendum opinion, she made the same statement as to diabetes, and provided an internet link to an article discussing that diabetes patients are at a greater risk for gastroesophageal reflux disease (GERD), although causation is not proven.  She further stated it was less likely than not that the Veteran's diabetes and PTSD aggravated his gastrointestinal disorder based on the fact that obesity is an aggravating factor.  She provided further internet links and discussed GERD prevalence in monozygotic versus dizygotic twins.  

As the examiner failed to respond to the Board's specific inquiries regarding the impact of the14 medications used to treat his service-connected disabilities on his gastrointestinal problems, a further opinion must be obtained.  Stegall, 11 Vet. App. at 270-71.

Accordingly, these claims are REMANDED for the following action:

1.  Obtain a medical opinion from an examiner (other than the previous July 2015 examiner) addressing the etiology of the Veteran's skin disorder.  

The examiner should opine on whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's current skin disorder is related to his service, including to any sun exposure and his exposure to herbicide agents.  In doing so, the examiner must consider the August 1966 diagnosis of a skin condition, and the Veteran's report of boils on his separation examination.

The examiner must also address whether it is at least as likely as not that the Veteran's skin disorder was  caused or aggravated (permanently worsened beyond normal progression) by the approximate 14 prescribed medications used to treat his service-connected diabetes mellitus and posttraumatic stress disorder.

(If the examiner determines that a clinical examination is necessary, such examination should be scheduled.)

2.  Obtain a medical opinion from an examiner (other than the previous July 2015 examiner) addressing the etiology of the Veteran's gastrointestinal disorder.  

The examiner should opine on whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's current gastrointestinal disorder is related to his service, to include exposure to herbicide agents.

The examiner must also address whether it is at least as likely as not that the Veteran's gastrointestinal disorder was  caused or aggravated (permanently worsened beyond normal progression) by the approximate 14 prescribed medications used to treat his service-connected diabetes mellitus or posttraumatic stress disorder.

(If the examiner determines that a clinical examination is necessary, such examination should be scheduled.)

3.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran and his representative should be provided a SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


